ALLOWABILITY NOTICE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Steven Schad on August 3rd and 5th, 2022.
The application has been amended as follows: 
IN THE CLAIMS:

7. (Currently Amended) A system for removing a wear part secured to a digging edge of a bucket by a pair of rotatable locking elements each on an opposite side of the wear part, the system comprising: 
a ground-engaging wear part including a rearward-opening cavity for receiving a base on the digging edge, a front end, a top wall, a bottom wall and opposite sidewalls extending rearward of the front end, an opening in each of the sidewalls, and a longitudinal axis extending centrally through the front end and in the direction the base is received into the cavity
a gripper to hold the wear part secured to the digging edge; and
a pair of torque tools positionable with said torque tools on opposite sides of the wear part, each said torque tool including:
a power source[[s]]; 
a torque applying apparatus including an input portion configured to receive torque from the power source about a first rotational axis, an output portion configured to apply torque about a second rotational axis, the second rotational axis being parallel to and laterally offset from the first rotational axis, the output portion being spaced from the power source and extendable along one said sidewall of the wear part, and a force-multiplying mechanism connecting the input portion and the output portion; and
a tool configured to receive torque from the output portion and engage and turn one of the locking elements to permit removal of the wear part from the base.
	
23. (Currently Amended) A system for removing a wear part from a digging edge of a bucket, the system comprising:
a ground-engaging wear part including a rearward-opening cavity for receiving a base on the digging edge, a front end, a top wall, a bottom wall and opposite sidewalls extending rearward of the front end, an each 
a locking element received in each of the s and extending laterally to the longitudinal axis to secure the wear part to the base, wherein each said locking element is turned to permit removal of the wear part from the base; and
a tool head including grippers for holding the wear part, and two torque tools to engage said locking elements, 
wherein each said torque tool includes a power source, a torque applying apparatus, and a tool that connects to one said locking element to turn the locking element from a secured position to a released position; and
wherein each of the torque applying apparatuses includes an input portion secured to the power source and configured to receive torque from the power source about a first rotational axis extending laterally to the longitudinal axis, an output portion that projects outward of the power source to be positionable adjacent one of the sidewalls of the wear part and configured to apply torque to the tool about a second rotational axis offset from and parallel to the first rotational axis to turn the respective locking element, and a force-multiplying mechanism connecting the input portion and the output portion.
24. (Currently Amended) The system of claim 23 wherein each of the torque applying apparatuses at the output portion has a depth transverse to the longitudinal axis of 60 mm or less.
25. (Currently Amended) The system of claim 23, wherein each of the torque applying apparatuses at the input portion is secured to the power source, and the torque applying apparatus at the output portion has a depth transverse to the longitudinal axis of 25% or less of the combined depth transverse to the longitudinal axis of the input portion of the torque applying apparatus and the power source.
36. (Currently Amended) The system of claim 23 including a manipulator, wherein the grippers and the torque tools are connected together to define the tool head, and the tool head includes connectors configured to secure the tool head to the manipulator.
37. (Canceled).
38. (Currently Amended) A system for removing a wear part from a digging edge of a bucket, the system comprising:
a bucket including a shell defining a containment cavity for gathering material in the bucket, and a digging edge;
a plurality of tooth assemblies secured to the digging edge and spaced from each other, each said tooth assembly including at least one wear part and two s 
each said wear part including a rearward-opening mounting cavity for receiving the base, a front end, a top wall, a bottom wall and opposite sidewalls extending rearward of the front end, an opening in each to receive one of the locking elements, and a longitudinal axis extending centrally through the front end in a direction the base is received into the mounting cavity;
each said locking element is received in the respective opening in the sidewall of the respective wear part, extends laterally to the longitudinal axis, and is turned to permit removal of the wear part from the base; 
a plurality of shrouds, each said shroud being secured to the digging edge between an adjacent pair of the tooth assemblies such that a limited clearance gap is defined between each said shroud and one said wear part of one of the tooth assemblies; and
a tool head including grippers for holding one said wear part, and two torque tools to engage the locking elements of the respective wear part, 
wherein each said torque tool includes a power source, a torque applying apparatus, and a tool that connects to one said locking element to turn the locking element from a secured position to a released position;
wherein, for each said torque tool: 
(i) the torque applying apparatus includes an input portion configured to receive torque from the power source about a first rotational axis extending laterally to the longitudinal axis, an output portion configured to apply torque to the tool about a second rotational axis offset from and parallel to the first rotational axis, and a force-multiplying mechanism connecting the input portion and the output portion; 
(ii) the power source is secured to the input portion of the torque applying apparatus to collectively define a first dimension transverse to the longitudinal axis; and
(iii) the output portion defines a second dimension transverse to the longitudinal axis that is smaller than the first dimension so that the output portion with the tool fits within each said limited clearance gap for the tool to engage and turn one said locking element while the power source remains spaced from each said shroud and each said wear part.
43. (Canceled).
*END OF AMENDMENTS*

Response to Arguments
Applicant’s remarks and amendments filed 27 June 2022, along with the Examiner’s amendment are sufficient to overcome the rejection dated 29 March 2022.  The rejection of claims 7 and 23 under 35 U.S.C 103 is withdrawn.
The inclusion of a positive recitation of “wear part” in claim 7 is sufficient to overcome all found prior art relating to two torque tools.

Allowable Subject Matter
Claims 7-11, 23-25, 33-36, 38-42, and 44 are allowed.
The following is an examiner’s statement of reasons for allowance: Examiner's best found prior art does not teach of obviate the limitations of independent claims 7, 23, or 38.
The independent claims recite two torque tools for use on a ground engaging wear part that has two locking elements.  While the prior art has examples of ground engaging wear parts with the structure as defined in the claim (See US 9388553 (Figure 2), US 20150368884 (Figures 1-2), and US 20150107075 (Figure 5)), devices that have two torque tools (See US 20150119214 (Figure 2),  US 7628097 (Figure 1), and US 9700974 (Figure 2), and the use of torque tools to remove locking elements on wear parts (US 20150107075 (Figure 24 and 27a)), there was insufficient teaching, suggestion, or motivation in the prior art to combine a multiple torque tool technique to the apparatus of CLARKE (US 20150107075) to arrive at the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WAYNE HOTCHKISS whose telephone number is (571)272-3854. The examiner can normally be reached MONDAY-FRIDAY from 0800-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W HOTCHKISS/Examiner, Art Unit 3726                                                                                                                                                                                                        
/JACOB J CIGNA/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        11 August 2022